— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Thorp, J.), imposed May 5, 1988, upon his conviction of criminal possession of a weapon in the fourth degree, upon his plea of guilty, the sentence being a definite term of one year’s imprisonment.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to a four-month term of intermittent imprisonment to be served on weekends from 8:00 p.m. Friday until 5:00 p.m. Sunday, and a term of probation of three years, with the term of imprisonment to run concurrently with and as a condition of the term of probation; as so modified, the sentence is affirmed, and the matter is remitted to the County Court, Nassau County, to specify the first and last dates upon which the defendant is to be incarcerated under such sentence in accordance with Penal Law § 85.00 (4) (a) (iv), and for further proceedings pursuant to CPL 460.50 (5).
The one-year definite sentence imposed was "unduly harsh” given "the nature and circumstances of the crime and to the history and character of the defendant” (Penal Law § 70.15 [1] MX
The sentence, as modified, is more appropriate under the circumstances of this case. Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.